Citation Nr: 0101387	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-08 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to December 
1969.

The Board of Veterans' Appeals (Board) first notes that the 
veteran filed a claim for hearing loss in both ears in March 
1970.  The regional office  (RO) issued a rating decision in 
September 1970, which granted service connection for partial 
deafness of the left ear, but failed to address the veteran's 
claim for service connection for hearing loss in the right 
ear.  Therefore, the original claim for service connection 
for right ear hearing loss remains an open claim.  

The Board further notes that in May 1998 the veteran filed a 
claim for service connection for right ear hearing loss.  In 
October 1998 the RO issued a rating decision which continued 
the zero percent disability rating for the left ear and 
denied service connection for the right ear.  In February 
1999 the veteran filed a Notice of Disagreement as to the 
claim for service connection of the right ear only.  The RO 
issued a Statement of the Case as to the claim for service 
connection for right ear hearing loss in March 1999.  In May 
1999 the veteran filed a substantive appeal as to the claim 
for right ear hearing loss that was properly construed by the 
RO as also a Notice of Disagreement as to the claim for an 
increased disability rating for his left ear.  The RO issued 
a Supplemental Statement of the Case addressing the increased 
disability rating claim for the left ear in July 2000.  Since 
the record does not reflect the filing of a substantive 
appeal for the left ear claim in accordance with 38 C.F.R. 
§ 20.202 (2000), the Board finds that this issue is not a 
matter for current appellate review.

REMAND

The Board has preliminarily reviewed the issue on appeal and 
notes that service medical records reveal that the veteran 
had three audiological examinations performed during active 
service.  The results of these examinations failed to meet 
the disability criteria under 38 C.F.R. § 3.385 (2000) for 
his right ear.  The veteran complained of bilateral hearing 
loss within six months of his separation from the service; 
however, the results of an audiological examination performed 
by the Department of Veterans Affairs (VA) in June 1970 also 
failed to meet the disability criteria under 38 C.F.R. 
§ 3.385 in his right ear.  An audiological examination 
performed in August 1997 by the VA revealed a hearing 
threshold of 60 decibels at 4000 Hertz in the veteran's right 
ear and a speech recognition score of 88 percent, which meets 
the disability criteria under under 38 C.F.R. § 3.385.  
Subsequent VA audiological examination in September 1998 also 
revealed findings that satisfied the requirements of 
38 C.F.R. § 3.385.  In light of the veteran's current 
disability in his right ear and new legislative changes set 
forth below, the Board finds that a medical opinion is 
necessary to decide the claim for service connection for 
right ear hearing loss.  

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any hearing 
disorder.  Any medical records other 
than those now on file pertaining to any 
hearing disorder should be obtained and 
associated with the claims folder.

3.  The RO should obtain a medical 
opinion by an appropriate medical 
provider to determine the nature, status 
and etiology of any hearing disability 
of his right ear.  The medical provider 
is specifically requested to address the 
findings from the audiological 
examinations performed in service, in 
June 1970 and in August 1997.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the medical provider.  After 
a review of the evidence in the claims 
folder, including service and VA medical 
records, the medical provider should 
express opinions as to the following:

(a) what is the nature, etiology and 
diagnosis of any hearing disability of 
the right ear present during service or 
within one year of service;

(b) what is the etiology and correct 
diagnosis of any current hearing 
disability in the right ear; and

(c) what is the degree of medical 
certainty that there is a causal 
relationship between the veteran's 
current hearing disability in the right 
ear and his service.

If the provider can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate. 
 
4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the required opinion 
is in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
right ear hearing loss.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



